Richardson, C. J.
The statute of January 26, 1790⅛ entitled “ an act limiting suits on penal statutes,” declares, that all actions for any forfeiture, upon any penal statute, shall be brought within one year from the time of the committing of the offence, and not afterwards. It is therefore very clear, that no portiouof the penalty, which the defendant may have incurred, can be recovered in this action, except the penalty for receiving $29 95 illegally on the 16th January, 1823.
But, it is contended, on the part of the defendant, that the plaintiff, having demanded in his count a penalty of $111, must recover that sum, or nothing. But the ground, on which this objection is to be maintained, is not very obvious. There is no variance between the count and the proof ; and it does not readily occur to us, why, because a portion of the penalty is barred by the statute, the residue should not be recovered.
In the case of Hardyman vs. Whitaker et al. (2 East 573, note.) it was decided, that debt for a penalty against several defendants might be maintained against part of the defendants, although the jury found that the rest owed nothing.
*491in Burnham vs. Webster, (5 Mass. Rep. 266,) which was debt upon a statute to recover a penalty, the plaintiff demanded in his count $60, as forfeited ; but the jury found ' only $15 : and the court rendered judgment on the verdict. The truth was, that in that case four distinct penalties were demanded in one count, and the jury found only one.
'I here are cases, in which a different sum, from that demanded, cannot be recovered. But in those cases the objection to the recovery arises from a variance between the case stated in the declaration and the proof. 1 H Blacks. 249, M’Quillin vs. Cox.—Croke James 498, Pemberton vs. Shelton.
We are of opinion, in this case, that the plaintiff is entitled to recover the part of the penalty, the recovery of which is not barred by the statute of limitations, and that there must be accordingly
Judgment on the verdict⅛